Name: COMMISSION REGULATION (EC) No 761/97 of 25 April 1997 providing for the rejection of applications for export licences in relation to products falling within CN code 1101 00 15
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  foodstuff
 Date Published: nan

 No L 110/50 EN Official Journal of the European Communities 26 . 4. 97 COMMISSION REGULATION (EC) No 761 /97 of 25 April 1997 providing for the rejection of applications for export licences in relation to products falling within CN code 1101 00 15 reject all applications for export licences of such products made on 23 , 24 and 25 April 1997, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), Having regard to Commission Regulation (EC) No 1162/95 of 23 May 1995 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (3), as last amended by Regulation (EC) No 1 527/96 (4), and in particular Article 7 (3) thereof, Whereas the quantity covered by applications for advance fixing of refunds on common wheat flour could give rise to speculation ; whereas it has therefore been decided to HAS ADOPTED THIS REGULATION: Article 1 In accordance with Article 7 (3) of Regulation (EC) No 1162/95, applications for export licences with advance fixing of refunds for products falling within CN code 1101 00 15 made on 23 , 24 and 25 April 1997 shall be rejected . Article 2 This Regulation shall enter into force on 26 April 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 April 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p. 21 . I1 ) OJ No L 126, 24 . 5 . 1996, p. 37. Y) OJ No L 117, 24 . 5 . 1995, p. 2 . h) OJ No L 190 , 31 . 7 . 1996, p. 23 .